Exhibit 10.1 EMPLOYMENT AGREEMENT PENNSYLVANIA COMMERCE BANCORP, INC. AND COMMERCE BANK/HARRISBURG GARY L. NALBANDIAN EFFECTIVE DATE FEBRUARY 23, 2009 TABLE OF CONTENTS PAGE 1. Employment and Term of Employment. 1 2. Services and Duties. 2 3. Compensation. 2 4. Fringe and Other Benefits. 3 5. Disability and Death Compensation 4 6. Termination by Commerce for Cause. 5 7. Termination by Commerce Without Cause 6 8. Termination “For Good Reason” by Executive. 7 9. “Change in Control” and “Good Reason” 7 10. Additional Payments/Excise Taxes. 9 11. Other Rights for Termination “Without Cause” or “For Good Reason”. 12 12. Source of Payment and Timing. 13 13. Interest. 14 14. Reimbursement of Enforcement Expenses. 14 15. Confidential Information and Non-Competition. 14 16. Successions. 16 17.Notices. 18 18. General Provisions. 18 EMPLOYMENT AGREEMENT This
